By the court.

It is perhaps to be regretted, that a plea of usury to be supported by the oath of the party was ever admitted in this state, in a suit brought by the en-dorsee of a note. But such a practice has been too long established to be changed by the court. And while this practice continues, it will follow, of course, that the averment of the life of the payee, which is essential to a good plea in such a case, may be proved by the oath of the party.
It is, however, a good replication to such a plea, that the payee is dead, and such a replication may be verified by the oath of the plaintiff.